 

 

IN THE UNITED STATES DISTRICT COURT AUGU

FOR THE SOUTHERN DISTRICT oF GEoRGIA 2219007 21 ANTI: S|

AUGUSTA DIVISION ccERK a: (WW _

50. 01S |
KENDRICK R. MARTIN, )
Plaintiff, ;
V. CV 119-147
FREDRICK PRYOR, Prison Guard,
Defendant.
ORDER

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation, to which objections have been filed. (Doc. nos. 9, 10.)
The Magistrate Judge recommended dismissing the case without prejudice as a sanction for
Plaintiff providing dishonest information about his filing history. (See doc. no. 7.) Plaintiff
does not deny he filed the undisclosed cases identified by the Magistrate Judge but claims he
was unaware the cases were active because he had not received anything in response to his
filings except in one of the two cases. (Doc. nos. 9, 10.)

The plain language of the complaint form explains a prisoner plaintiff must disclose
any lawsuits brought in federal court dealing with facts other than those involved in this
action “[w]hile incarcerated or detained in any facility.” (Doc. no. 1, pp. 13-15.) Despite

Plaintiff's contention to the contrary, there is no ambiguity regarding the scope of the

 
 

 

request. As the Magistrate Judge explained, Plaintiff misstated his prior history by failing to
disclose two federal cases initiated by Plaintiff. (Doc. no. 7.)

It is incumbent on Plaintiff, who signed his complaint under penalty of perjury, to
provide accurate information about his prior filing history. As the case law cited in the
Report and Recommendation makes clear, failing to disclose prior filing history will not be
tolerated, and the Eleventh Circuit has repeatedly approved of dismissing a case without
prejudice as a sanction. (See id. at 3-4.)

Accordingly, the Court OVERRULES Plaintiff's objections, ADOPTS the Report
and Recommendation of the Magistrate Judge as its opinion, DISMISSES this case without
prejudice as a sanction for Plaintiff's abuse of the judicial process, and CLOSES this civil
action.

SO ORDERED this 62/ S4ay of October, 2019, at Augusta, Georgia.

 

 

 
